BRADY, Justice:
This is an appeal from the Circuit Court of Warren County, Mississippi, which affirmed a judgment of the county court granting to the appellees possession of certain property seized by the sheriff under a writ of replevin.
After reviewing the briefs filed by counsel representing the litigants, and after a most careful study of the testimony, we find that the evidence in the record warrants the finding of the county court as affirmed by the circuit court that the appellant by her letters and overt acts exercised such authority and control over the personal property, situated upon her land, which was re-plevined as to show that she was in possession thereof.
For these reasons, the judgment of the Circuit Court of Warren County is affirmed.
Affirmed.
GILLESPIE, P. J., and RODGERS, JONES and INZER, JJ., concur.